Case 7:20-cv-06146-VB Document 18 Filed 01/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee ee Hh A eh eh Sw Mm Hk x
JAMES EDWARD O’KEEFE, III, :

Plaintiff, :
Vv. : ORDER
FEDERAL BUREAU OF INVESTIGATION, : 20 CV 6146 (VB)
and UNITED STATES OF AMERICA, :

Defendants. :
ee ae ee tee me ne te td et ee - ---X

On August 6, 2020, plaintiff commenced the instant action against the Federal Bureau of
Investigation and the United States of America. (Doc. #1). On August 25, 2020, plaintiff filed
the First Amended Complaint. (Doc. #8). On August 26, 2020, the Clerk of Court issued
summonses as to defendants. (Docs. ##13-14).

On November 30, 2020, the Court issued an order instructing plaintiff that this case
would be dismissed unless plaintiff either: (i) filed to the ECF docket proof of service,
indicating defendants were served, or (ii) showed good cause in writing for his failure to comply
with Rules 4(m) and 4(i). Plaintiff requested an extension to comply with Rules 4(m) and 4(i),
and, on December 14, 2020, the Court granted plaintiff’s request. (Doc. #17).

Pursuant to this Court’s December 14, 2020 Order, plaintiff had until December 30, 2020
to serve defendants. However, there is no indication on the docket that defendants have been
served in accordance with Fed. R. Civ. P. 4, and defendants have not appeared in this case.

Accordingly, pursuant to Fed. R. Civ. P. 4(m), this action will be dismissed without
prejudice unless, on or before January 18, 2021, plaintiff either: (i) files to the ECF docket proof
of service, indicating defendants were served on or before December 30, 2020, in accordance
with the Court’s December 14, 2020 Order; or (ii) shows good cause in writing for his continued
failure to comply with Rules 4(m) and 4(i).

Dated: January 4, 2021
White Plains, NY

SO ORDERED:

\iulurt

Vincent L. Briccetti
United States District Judge

 
